Citation Nr: 9928452	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-10 534	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
recurrent sore throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran served on active duty from March 1972 to 
February 1974.

2.  The veteran appealed an RO decision in February 1998 
denying his claim for a compensable rating for his service-
connected recurrent sore throat; after the RO issued a 
Statement of the Case, the veteran perfected the appeal by 
submitting a timely Substantive Appeal.

3.  On September 21, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed an RO decision in February 1998 denying 
his claim for a compensable rating for his service-connected 
recurrent sore throat.  The RO issued a Statement of the Case 
and, shortly thereafter, the veteran perfected the appeal by 
submitting a timely Substantive Appeal.  On September 21, 
1999, prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant that a 
withdrawal of this appeal is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
                                                     R. F. 
WILLIAMS
	Member, Board of Veterans' Appeals


 



